996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Ocie J. BAKER, Appellant.
No. 93-1495.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1993.Filed:  June 29, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Ocie J. Baker appeals the sentence imposed upon him after a plea of guilty to seven counts relating to a drug conspiracy in Kansas City, Missouri.  Based upon calculations adopted by the court in application of the United States Sentencing Guidelines, Baker could have received a life sentence.  Because the United States made a motion for downward departure under U.S.S.G. § 5K1.1, which motion was sustained by the court, Baker's sentence was reduced to 240 months.


2
Baker claims that a Sixth Amendment violation deprived him of the opportunity to render more substantial assistance and that the trial court improperly considered evidence that affected his guideline calculation.  We find no error.


3
After having carefully examined the claims asserted and the record presented by the parties, we conclude that a detailed opinion will have little, if any, precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.